Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maneck (3,608,957) in view of Okada (2008/0238019) and further in view of Hilfiker (2,604,335).
Consider Claim 1, Maneck discloses a step device for a vehicle, the step device comprising: a movable step (2) supported under a door (1) opening; a coupling member (13) configured to, in a state of being supported by a sliding door, engage with the movable step to move the movable step in a vehicle width direction in conjunction with opening and closing of the sliding door, the sliding door being configured to move in a vehicle front-rear direction and although a sliding door is discloses which are known to have a shifting zone in a vehicle width direction, does not specifically disclose a shifting zone in the vehicle width direction or a sub-step that is disposed under the door opening, along with the movable step, in a state of being fixed to a vehicle body, wherein the movable step is configured to move under the sub-step toward an outer side in the vehicle width direction so as to be disposed in a deployed position in which the movable step protrudes from the sub-step toward the outer side in the vehicle width direction, and the sub-step has an overlapping region that covers an upper side of the movable step in a state where the movable step is disposed in the deployed position.
Okada discloses a shifting zone (13b) in the vehicle width direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maneck by providing a shifting zone as claimed as it would have been a simple matter of combining prior art elements according to known methods to 
Hilfiker discloses a sub-step (14) that is disposed under the door opening, along with a movable step (22), in a state of being fixed to a vehicle body (12), wherein the movable step (22) is configured to move under the sub-step (14) toward an outer side in the vehicle width direction (as disclosed by Maneck) so as to be disposed in a deployed position in which the movable step protrudes from the sub-step toward the outer side in the vehicle width direction, and the sub-step has an overlapping region that covers an upper side of the movable step in a state where the movable step is disposed in the deployed position (Fig. 2, Phantom lines).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Maneck by providing a sub-step as claimed in order to provide adequate access to the door opening on vehicles with higher door openings.
Consider Claim 6, Maneck, as modified, discloses all the features of the claimed invention, as described above an further discloses wherein the movable step (22) includes a first engaging part (23), the first engaging part being configured to restrict movement of the movable step toward the outer side in the vehicle width direction by engaging with a second engaging part (20) provided in the sub-step (14) as the movable step moves to the deployed position.
Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of the claimed invention, as described in Claim 1 and further discloses wherein the sub-step includes a base part that is fixed to the vehicle body, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a step part that is coupled to the base part so as to be turnable in an up-down direction and comes into sliding contact with an upper surface of the movable step.
Claims 3-5 depend from Claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618